Citation Nr: 0015280	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-30 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for earaches.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for fatigue, as due to 
undiagnosed illness.

5.  Entitlement to service connection for memory loss, as due 
to undiagnosed illness.

6.  Entitlement to service connection for aching joints, as 
due to undiagnosed illness.

7.  Entitlement to service connection for dreams, as due to 
undiagnosed illness.

8.  Entitlement to service connection for weakness, as due to 
undiagnosed illness.

9.  Entitlement to service connection for skin rashes, as due 
to undiagnosed illness.

10.  Entitlement to service connection for chest pain, as due 
to undiagnosed illness. 

11.  Entitlement to service connection for blurred vision, as 
due to undiagnosed illness.

12.  Entitlement to service connection for neck stiffness, as 
due to undiagnosed illness.

13.  Entitlement to service connection for dizziness, as due 
to undiagnosed illness.

14.  Entitlement to service connection for sinusitis with 
headaches, as due to undiagnosed illness.

15.  Entitlement to service connection for sinusitis with 
headaches on a direct basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to April 
1991, with prior active service totaling four months and 
three days.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in April 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, denying the 
veteran's claims for service connection for hearing loss, 
earaches, and a back disorder with numbness of the legs, as 
well as for fatigue, memory loss, aching joints, dreams, 
weakness, nervousness, skin rashes, chest pain, blurred 
vision, neck stiffness, dizziness, and sinusitis with 
headaches, all claimed as due to undiagnosed illness.  At 
that time, service connection was also denied for excised 
cysts from the neck, and service connection was granted for 
residuals of a right ankle sprain, for which a 0 percent 
rating was assigned.  In December 1996 correspondence, the 
veteran expressed disagreement with the actions of the RO in 
April 1998 and, therein sought re-evaluation based on 
additional evidence of a medical and non-medical nature.  As 
well, the veteran initially raised a claim for service 
connection for post-traumatic stress disorder (PTSD) in such 
correspondence.

The RO in rating action in May 1997 granted entitlement to 
service connection for residual scars from cyst excisions and 
increased the rating assigned for residuals of a right ankle 
sprain from 0 percent to 10 percent, while denying claims for 
service connection for hearing loss, earaches, and a back 
disorder, as well as fatigue, memory loss, aching joints, 
dreams, weakness, skin rashes, chest pain, blurred vision, 
nervousness, neck stiffness, dizziness, and sinusitis with 
headaches, all as due to undiagnosed illness.  It is noted as 
well that entitlement of the veteran to service connection 
for sinusitis and associated headaches was therein denied on 
the basis of direct service connection and, also, as due to 
undiagnosed illness.  In a notice of disagreement filed in 
July 1997, the veteran set forth his disagreement regarding 
the RO's denial in May 1997 of his claims for service 
connection for hearing loss, earaches, a back disorder, 
fatigue, memory loss, aching joints, dreams, weakness, a skin 
condition, chest pain, blurred vision, neck stiffness, 
dizziness, and sinusitis with headaches.  He further noted 
that the RO had failed to adjudicate his claim for service 
connection for PTSD.

By submission of a VA Form 9, Appeal to the Board of 
Veterans' Appeals, in September 1997, the veteran perfected 
his appeal as to those issues referenced in his notice of 
disagreement of July 1997.  In addition, he set forth his 
initial disagreement with RO's denial of service connection 
for nervousness as due to undiagnosed illness, although such 
was not thereafter acknowledged by the RO.  

As well, the veteran in his substantive appeal stated that 
the RO had failed to act on his claim for service connection 
for PTSD.  The record reflects that service connection for 
PTSD was denied by the RO in rating action effected in 
January 1999, following which the veteran was notified in 
writing of the denial.  As a notice of disagreement was not 
filed within the one-year period of the date of the notice of 
denial, the veteran's references in his March 2000 
correspondence to the Board is viewed as a claim to reopen 
for service connection for PTSD, which is referred to the RO 
for appropriate action.


REMAND

The veteran in March 2000 correspondence to the Board 
indicates a desire to be afforded a hearing as to matters 
raised by this appeal either before the Board in Washington, 
DC, or at a location closer to his home, although the veteran 
reported that he was without the funds to travel to 
Washington, DC.  In order to clarify the veteran's 
intentions, the Board wrote to him in May 2000 and, in his 
June 2000 response, the veteran stated that he desired a 
travel board hearing before a Board member, noting that he 
wished to appear before the Board at a teleconference hearing 
conducted at the aforementioned RO.

Accordingly, in the interests of due process, this matter is 
REMANDED to the RO for the following action:

The veteran is to be afforded a 
teleconference hearing before the Board 
at the RO in Winston-Salem, North 
Carolina, pursuant to his request 
therefor of March 7, 2000.

The Board does not intimate any opinion as to the merits of 
the issues presented by this appeal, either favorable or 
unfavorable, at this time.  The veteran and his 


representative are free to submit additional evidence and 
argument in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 



